                                                                         U.S. Ol^r'l^CT COURT
                                                                               AUGUSTA DIV.
                      IN THE UNITED STATES DISTRICT COURT
                                                                        20ftPR-2 PH M 12
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                      CLERK
                                  AUGUSTA DIVISION


TONY ANTHONY FAIR,
a/k/a/ Antonio Anthony Fair,

              Plaintiff,

       V.                                               CV 119-212


DEPUTY LESLIE GAITER;
DEPUTY McMURTRY; ASSISTANT
D.A. TIMOTHY O'BRIEN; KELLY
WILLIAMSON;ERIKA PAGE REESE;
and D.A. NATALIE PAYNE,

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 16.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DISMISSES this case without prejudice as a sanction for Plaintiffs abuse of

the judicial process, and CLOSES this civil action.

       SO ORDERED this              day of April, 2020, at Augusta, Georgia.




                                          J. RANpAL HALL,CHIEF JUDGE
                                          UNITro STATES DISTRICT COURT
                                                PHERN DISTRICT OF GEORGIA
